--------------------------------------------------------------------------------


 

Exhibit 10.59


SECOND AMENDMENT
TO THE
ENSCO INTERNATIONAL INCORPORATED
2005 CASH INCENTIVE PLAN



THIS AMENDMENT executed this 4th day of November, 2008, and effective the first
day of January, 2009, except as otherwise specifically provided herein, by ENSCO
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the "Company").

WITNESSETH:

       WHEREAS, the Company has adopted the ENSCO International Incorporated
2005 Cash Incentive Plan (the "Plan"), effective January 1, 2005; and

       WHEREAS, the Board of Directors of the Company (the "Board"), upon
recommendation of the Nominating, Governance and Compensation Committee of the
Board (the "Committee") during its meeting held on November 3-4, 2008, has
approved this Second Amendment to the Plan during a regular meeting held on
November 4, 2008; and

       WHEREAS, the Company now desires to adopt this Second Amendment to the
Plan in order to (i) amend the definition of "Change in Control" in Section 2 of
the Plan, effective January 1, 2009, consistent with the final Treasury
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), (ii) amend the definition of "Covered Employee" in Section 2 of
the Plan, effective January 1, 2007, to conform to guidance issued by the
Internal Revenue Service in Notice 2007-49 following the amendments adopted by
the Securities and Exchange Commission to the executive compensation disclosure
rules under the Securities Exchange Act of 1934, as amended, contained in Item
402 of Regulation S-K, (iii) amend Section 5(e)(i) and the second paragraph of
Section 6 of the Plan, effective January 1, 2009, to provide that, in
determining the annual bonuses for the Chief Executive Officer and selected
senior executives of the Company for a Performance Period pursuant to the Plan,
the Committee may determine to include a discretionary component awarded as a
Discretionary Bonus based upon the Committee's determinations regarding
achievement (or non-achievement) of individual goals pre-established and
approved by the Committee and ratified by the Board for the Chief Executive
Officer and recommended by the Chief Executive Officer for each such selected
senior executive, which Discretionary Bonus may (A) not exceed an amount equal
to twenty-five percent (25%) of the Chief Executive Officer's or senior
executive's Annual Performance Bonus for the Performance Period, and (B) result
in the amount of the Chief Executive Officer's or senior executive's Annual
Performance Bonus for the Performance Period being reduced by up to twenty-five
percent (25%), in each case as determined by the Committee, (iv) amend the time
of payment provisions under Section 7(a) of the Plan, effective January 1, 2009,
to ensure compliance by the Plan with the specified time of payment requirement
of Section 409A(a)(2)(A)(iv) of the Code, (v) amend Section 7(c) of the Plan,
effective January 1, 2009, to ensure compliance of Annual Performance Bonus
Awards under the Plan with the guidance and holdings by the Internal Revenue
Service in Rev. Rul. 2008-13 regarding the payment of performance-based
compensation under Section 162(m) of the Code upon termination "without cause"
or retirement on or after Normal Retirement Age, and (vi) amend Section 7(e) of
the Plan, effective January 1, 2009, to condition the exercise by the Committee
of discretion under that section to waive employment continuation requirements
on pro-rating all Annual Performance Bonus Awards consistent with the procedure
described in Section 7(e) of the Plan;


 



--------------------------------------------------------------------------------



 




NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Second Amendment to the Plan:

1.       The definition of "Change in Control" in Section 2 is hereby amended,
effective January 1, 2009, to read as follows:

       "Change in Control" shall mean the occurrence of any of the following
events: (a) a change in the ownership of the Company, which occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company, or (b) a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. The determination of whether a Change in Control has occurred shall
be determined by the Committee consistent with Section 409A of the Code.

2.       The definition of "Covered Employee" in Section 2 is hereby amended,
effective January 1, 2007, to read as follows:

       "Covered Employee" shall mean an Employee who would be subject to Section
162(m) of the Code such that on the last day of the taxable year, the Employee
(a) is the principal executive officer of the Company (or is acting in such
capacity), or (b) if the total compensation of such Employee for that taxable
year is required to be reported to stockholders of the Company under the
Exchange Act by reason of such Employee being among the three highest
compensated officers of the Company for the taxable year (other than the
principal executive officer or the principal financial officer of the Company)
as determined pursuant to the executive compensation disclosure rules under the
Exchange Act contained in Item 402 of Regulation S-K, as amended by the
Securities and Exchange Commission on September 8, 2006.

3.       Section 5(e)(i) is hereby amended, effective January 1, 2009, to read
as follows:

                  (i)     In order to assure the incentive features of this Plan
and to avoid distortion in the operation of this Plan, the Committee may make
adjustments in the Performance Goals, specific performance factors and targets
related to those Performance Goals and award criteria established by it for any
Performance Period under this Section 5, whether before or after the end of the
Performance Period to the extent it deems appropriate in its sole discretion,
which shall be conclusive and binding upon all parties concerned, to compensate
for or reflect any extraordinary changes which may have occurred during the
Performance Period which significantly affect factors that formed part of the
basis upon which such Performance Goals, specific performance targets related to
those Performance Goals and award criteria were determined. Such changes may
include, without limitation, changes in accounting practices, tax, regulatory or
other laws or regulations, or economic changes not in the ordinary course of
business cycles. The Committee also reserves the right to adjust Annual
Performance Bonus Awards to insulate them from the effects of unanticipated,
extraordinary, major business developments, e.g., unusual events such as a
special asset writedown, sale of a division, etc. The determination of financial
performance achieved for any Performance Period may, but need not be, adjusted
by the Committee to reflect such extraordinary, major business developments. Any
such determination shall not be affected by subsequent adjustments or
restatements. The Committee also reserves the right to decrease by up to
twenty-five percent (25%) the amount of the Annual Performance Bonus Award
determined by the Committee pursuant to Section 5(f) to be payable for the
Performance Period to any Participant who is the Chief Executive Officer or a
senior executive of the Company to reflect the determination by the Committee
pursuant to Section 6, as amended, of the level of that Participant's
achievement (or non-achievement) of the individual goals previously established
by the Committee for that Participant for the Performance Period. The
determination of the amount of the decrease, if any, in the amount of any such
Participant's Annual Performance Bonus for the Performance Period shall be
determined by the Committee in connection with its determinations under Section
5(f) and Section 6 for the Performance Period


2



--------------------------------------------------------------------------------



 




4.       The second paragraph of Section 6 is hereby amended, effective January
1, 2009, to read as follows:

       Notwithstanding the limitations of the preceding paragraph of this
Section 6 to the contrary, the Committee may determine to make a Discretionary
Bonus Award to the Chief Executive Officer and/or to any Participant selected by
the Chief Executive Officer who is senior executive of the Company for the
period coinciding with the Performance Period based upon the Committee's
determination regarding the level of that Participant's achievement (or
non-achievement) of the individual goals previously established by the Committee
(and, with respect to the Chief Executive Officer, are ratified by the Board,
and with respect to each such senior executive, are based on recommendations
from the Chief Executive Officer) for that Participant for such period. The
amount of the Discretionary Bonus that may be payable to any such Participant
pursuant to this paragraph may not exceed twenty-five percent (25%) of the
amount of the Annual Performance Bonus Award determined by the Committee
pursuant to Section 5(f) to be payable for that Performance Period to such
Participant. As provided in Section 5(e)(i), as amended, the determination by
the Committee pursuant to this paragraph with respect to any such Participant
may result in a decrease in the amount of the Annual Performance Bonus
determined by the Committee pursuant to Section 5(f) for the Performance Period.
The Committee shall make its determinations under this paragraph in connection
with its determinations under Section 5(f) for the Performance Period.

5.       Section 7(a) is hereby amended, effective January 1, 2009, to read as
follows:

       (a)       Eligibility for Non-Tax Deferred Payment. Except as provided in
Sections 7(c) and (d) below, upon the Committee's written certification in
accordance with Section 5(f) that a payment for an Annual Performance Bonus
Award with respect to a Performance Period is due under this Plan, each
Participant who has been granted an Annual Performance Bonus Award with respect
to such Performance Period and who has remained continuously employed by the
Company or a Subsidiary until the last day of such Performance Period shall be
entitled to the payment amount applicable to such Participant's Annual
Performance Bonus Award certified by the Committee for such Performance Period
and his or her Discretionary Bonus Award, if any. Payments under this Plan shall
be made in cash in one lump sum payment. It is intended that payments under this
Plan shall be made as soon as administratively feasible after the end of the
Performance Period following written certification by the Committee under
Section 5(f) that payment of Incentive Awards are due and no later than the
December 31st of the year following the year in which that Performance Period
ends in order to ensure that this Plan complies with the specified time of
payment requirement of Section 409A(a)(2)(A)(iv) of the Code and Treas. Reg.
1.409A-3(a)(4) and (b).


3



--------------------------------------------------------------------------------



 




6.       Section 7(c) is hereby amended, effective January 1, 2009, to read as
follows:

       (c)       Retirement, Permanent and Total Disability, Death or
Termination "Without Cause".  If a Participant was granted an Incentive Award
for a Performance Period and his or her employment with the Company and its
Subsidiaries terminates during the Performance Period by reason of death,
Permanent and Total Disability, retirement on or after Normal Retirement Age, or
termination by the Company and all Subsidiaries "without cause," the Incentive
Award shall be determined on a pro rata basis for that Performance Period by
comparing the actual level of performance to the specific targets related to the
Performance Goals and individual performance goals established by the Committee
for that Participant for that Performance Period and then multiplying that
amount by a fraction, the numerator of which is the number of days in the
Performance Period that had elapsed as of the date of such employment
termination and the denominator of which is 365. The amount determined pursuant
to the preceding sentence of this Subsection (c) shall become payable as
provided in Subsection (a). In the event of death, payment shall be made to the
beneficiary or beneficiaries as designated on the Participant's beneficiary
designation form under the Company's group term life insurance program. In the
absence of a beneficiary designation form, payment of the Incentive Award shall
be made to the estate of the deceased Participant. Any amount that has been
deferred as provided under Subsection (b) shall be processed in accordance with
the applicable deferred compensation plan.

7.       Section 7(e) of the Plan is hereby amended, effective January 1, 2009,
to read as follows:

       (c)       Challenge to Control Committee Discretion. The Committee may,
in its discretion, direct that all employment continuation requirements be
waived if it finds, in its sole discretion, that a major challenge to the
control of the Company exists; subject, however, to the requirement that the
exercise of such discretion shall result in all Annual Performance Bonus Awards
being determined on a pro-rated basis consistent with the procedure described in
Subsection (c). Any amount that has been deferred as provided under Subsection
(b) shall be processed in accordance with the applicable deferred compensation
plan.


4



--------------------------------------------------------------------------------



 




IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Second Amendment to be executed on the date first
above written.
 

  ENSCO INTERNATIONAL INCORPORATED



/s/ Cary A Moomjian, Jr.                                                    
Cary A. Moomjian, Jr.
Vice President







5



--------------------------------------------------------------------------------

